DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-19 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Ichikawa – US 2007/0195012 A1) in view of Hoellwarth (Hoellwarth – US 2017/0187855 A1) and Kraft (Kraft – US 2007/0237491 A1).

As to claim 1, Ichikawa discloses an electronic edge computing device (Ichikawa: FIG. 1 the control unit 8) connected to a wearable device (Ichikawa: FIG. 1 the head mounted display) through a cable or a wireless system (Ichikawa: FIG. 1 the cable 9), wherein an audio communication is performed between the electronic edge computing device and the wearable device (Ichikawa: [0048]-[0050], FIG. 4, and FIG. 5 the microphones 851a-851e: these microphones 851a through 851d are capable of collecting the sound of approximately the entire surrounding area of the external world around the head H of the user in the horizontal direction. Thus, each of the microphones 851a through 851d is laid out around the user's head H so as to be oriented toward the external world) and a real time image is transmitted from the wearable device to the electronic edge device (Ichikawa: [0038], [0042], [0062], and FIG. 4-5: the prism 651 leads the forwardly incoming light to the user's eyeball. This arrangement allows the user to see through the external world (forward subject), and to perceive the image (video) captured by the camera unit 7 superimposed on the external world (forward subject); thus, it is reasonable to interpret the image captured by the camera unit as a real time image), and 
the electronic edge computing device comprising: second operation buttons, and second operation procedures of the second operation buttons being determined by the application program (Ichikawa: [0038], [0042], [0047], [0067]-[0068], [0092], [0101], and FIG. 4 the control unit 8: The operation section 830 is provided with a power switch 830a, image selector switch 830b and various operation switch of the HMD1. The image selector switch 830b corresponds to the image selection section of the present invention, and selects the image generated by the image generation section 802. To be more specific, the image selector switch 830b can select which of the following images should be generated and displayed by the image .

Ichikawa does not explicitly disclose:
wherein the wearable device comprises first operation buttons and a touch pad, and first operation procedures of the first operation buttons and the touch pad are determined by an application program, and
wherein functions executed by the first operation procedures caused by at least one of the first operation buttons and the touch pad of the wearable device are identical to functions executed by the second operation procedures by at least one of the second operation buttons.

However, it has been known in the art of wearable device design to implement the wearable device comprises first operation buttons and a touch pad, and first operation procedures of the first operation buttons and the touch pad are determined by an application program, as suggested by Hoellwarth, which discloses the wearable device comprises first operation buttons and a touch pad, and first operation procedures of the first operation buttons and the touch pad are determined by an application program (Hoellwarth: [0048]-[0049], [0050], [0083], [0110]-[0111], [0125], and FIG. 1-3: Head-mounted display system 100 can include a variety of features, which can be provided by one or both devices of the system when they are connected and in communications with one another. For example, each device may include one or more of the following components: processors, display screen, controls (e.g., buttons, switches, touch pads, and/or screens), camera, receiver, antenna, microphone, speaker, batteries, optical subassembly, sensors, memory, communication systems, input/output ("I/O") systems, connectivity systems, cooling systems, connectors, and/or the like. If activated, these components may be configured to work together or separately depending on the needs of the system).

Therefore, in view of teachings Ichikawa and Hoellwarth, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the image display apparatus of Ichikawa to include the wearable device comprises first operation buttons and a touch pad, and first operation procedures of the first operation buttons and the touch pad are determined by an application program, as suggested by Hoellwarth. The motivation for this is to include known features of control features of a wearable device to control operations of the wearable device.

The combination of Ichikawa and Hoellwarth does not explicitly disclose wherein functions executed by the first operation procedures caused by at least one of the first operation buttons and the touch pad of the wearable device are identical to functions executed by the second operation procedures by at least one of the second operation buttons.
However, it has been known in the art of wearable device design to implement functions executed by the first operation procedures caused by at least one of the first operation buttons and the touch pad of the wearable device are identical to functions executed by the second operation procedures by at least one of the second operation buttons, as suggested by Kraft, which discloses functions executed by the first operation procedures caused by at least one of the first operation buttons and the touch pad of the wearable device are identical to functions executed by the second operation procedures by at least one of the second operation buttons (Kraft: Abstract, [0021]-[0026], and FIG. 1: The device shown in FIGS. 3A-3B also contain a set of controls 7 which can include video volume, brightness, program select, and other controls. If the storage device is separate such as that shown in FIG. 1, program select controls and menus can be placed on that device as well as on the head-piece (or they can reside entirely on the storage device)).
Therefore, in view of teachings Ichikawa, Hoellwarth, and Kraft it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the image display apparatus of Ichikawa and Hoellwarth to include functions executed by the first operation procedures caused by at least one of the first operation buttons and the touch pad of the wearable device are identical to functions executed by the second operation procedures by at least one of the second operation buttons, as suggested by Kraft. The motivation for this is to include known features of control features of a wearable device to control operations of the wearable device.

As to claim 19, Ichikawa, Hoellwarth, and Kraft disclose the limitations of claim 1 further comprising the electronic edge computing device according to claim 1, further comprising a memory configured to store the application program (Ichikawa: [0038], [0042], [0047], [0067]-[0068], [0076]-[0079], , [0092], [0101], and FIG. 4 the control unit 8, Hoellwarth: [0048]-[0049], [0050], [0083], [0110]-[0111], [0124]-[0125], and FIG. 1-3, and Kraft: Abstract, [0021]-[0026], and FIG. 1: The device shown in FIGS. 3A-3B also contain a set of controls 7 which can include video volume, brightness, program select, and other controls. If the storage device is separate such as that shown in FIG. 1, program select controls and menus can be placed on that device as well as on the head-piece (or they can reside entirely on the storage device)).

Claims 2-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Ichikawa – US 2007/0195012 A1) in view of Hoellwarth (Hoellwarth – US 2017/0187855 A1) and Kraft (Kraft – US 2007/0237491 A1) and further in view of Hino et al. (Hino – US 2009/0075687 A1).

As to claim 2, Ichikawa, Hoellwarth, and Kraft disclose the limitations of claim 1 except for the claimed limitations of the electronic edge computing device of claim 1, further comprising:
a power light emitting diode that emits light of at least two colors; and
a controller circuitry that controls the power light emitting diode, wherein
the controller circuitry changes a color of the light emitted from the power light emitting diode and switches a light emission mode of the power light emitting diode between a continuous mode and a blink mode based at least in part on an operating state of the electronic edge computing device after the electronic edge computing device is powered on, and
the first operation procedures caused by the first operation buttons, the colors of the light emitted from the power light emitting diode, and the light emission mode of the power light emitting diode are determined.
However, it has been known in the art of computing design to implement a power light emitting diode that emits light of at least two colors; and a controller circuitry that controls the power light emitting diode, wherein the controller circuitry changes a color of the light emitted from the power light emitting diode and switches a light emission mode of the power light emitting diode between a continuous mode and a blink mode based at least in part on an operating state of the electronic edge computing device after the electronic edge computing device is powered on, and the first operation procedures caused by the first operation buttons, the colors of the light emitted from the power light emitting diode, and the light emission mode of the power light emitting diode are determined, as suggested by Hino, which discloses a power light emitting diode (Hino: FIG. 11 the home button 27) that emits light of at least two colors (Hino: [0142]: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power off, and blink while communication is carried out, [0143]-[0148], and FIG. 11); and
a controller circuitry (Hino: FIG. 3 the controller device 2 having the control section 32) that controls the power light emitting diode, wherein
the controller circuitry changes a color of the light emitted from the power light emitting diode and switches a light emission mode of the power light emitting diode between a continuous mode and a blink mode based at least in part on an operating state of the electronic edge computing device after the electronic edge computing device is powered on (Hino: [0142]: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power off, and blink while communication is carried out, [0143]-[0148], and FIG. 11), and the first operation procedures caused by the first operation buttons, the colors of the light emitted from the power light emitting diode, and the light emission mode of the power light emitting diode are determined (Hino: [0142]: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power off, and blink while communication is carried out, [0143]-[0148], and FIG. 11).
Therefore, in view of teachings by Ichikawa, Hoellwarth, Kraft and Hino, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the image display apparatus of Ichikawa, Hoellwarth, and Kraft to include a power light emitting diode that emits light of at least two colors; and a controller circuitry that controls the power light emitting diode, wherein the controller circuitry changes a color of the light emitted from the power light emitting diode and switches a light emission mode of the power light emitting diode between a continuous mode and a blink mode based at least in part on an operating state of the electronic edge computing device after the electronic edge computing device is powered on, and the first operation procedures caused by the first operation buttons, the colors of the light emitted from the power light emitting diode, and the light emission mode of the power light emitting diode are determined, as suggested by Hino. The motivation for this is to provide different status information of a controller device to a user.

As to claim 3, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 2 further comprising the electronic edge computing device according to claim 2, further comprising:
a battery charge light emitting diode that emits light of at least two colors (Hino: [0142]-[0148]: two or more LEDs may be incorporated in the controller device 2 so as to control the overall color of the controller device 2); and
a battery (Hino: [0051], [0120], and FIG. 3 the power supply section 37: it is preferable that the controller device 2, which can be driven using a battery, is maintained powered off when the controller device 2 is not in use), wherein the controller circuitry changes a color of the light emitted from the battery charge light emitting diode and switches a light emission mode of the battery charge light emitting diode between a continuous mode and a blink mode based at least in part on a charging state of the battery (Hino: [0142]-[0148], and FIG. 11: the manner of light emission of the LED may be changed (control of the color, blinking, and so forth) depending on the state of charge of the power supply section 37 incorporated into the controller device 2. For example, blue light may be emitted with respect to the full state of charge. A red light may be emitted with respect to state of charge less than a predetermined amount, and the light may blink when the amount of charge is reduced below the level requiring recharging) when the battery is connected to an AC adaptor (Hino: [0051]: The power supply section 37 is constructed so as to comprise a rechargeable secondary battery. The power supply section 37 powers the respective sections when the controller device 2 is not wire connected to the center device 1. When the controller device 2 is wire connected to the center device 1, on the other hand, the power supply section 37 charges the buttery using charging power supplied via the wired connection section .

As to claim 6, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 3 further comprising the electronic edge computing device according to claim 3, wherein:
the electronic edge computing device (Ichikawa: FIG. 2 the control unit 8) comprises a casing comprising a flat rectangular parallelepiped shape (Ichikawa: [0038], [0047], and FIG. 2) and operation buttons (Ichikawa: [0092] and FIG. 8 the power switch 830a and the image selector switch 830b: The operation section 830 is provided with a power switch 830a, image selector switch 830b and various operation switch of the HMD1. The image selector switch 830b corresponds to the image selection section of the present invention, and selects the image generated by the image generation section 802);
the second operation buttons are provided at a front surface of the casing (Ichikawa: [0038], [0047], and FIG. 2), except for the claim limitations of
the power light emitting diode and the battery charge light emitting diode are provided at a side surface of the casing, the light power light emitting diode and the battery charge light emitting diode protruding from the side surface of the casing.
However, Hino discloses a button disposed on a controller comprising an LED for indicating different statuses of the controller. Further, in one embodiment, Hino discloses the LED may be arranged at different positions on the controller ([0142], [0148], and FIG. 11).
Therefore, in view of teachings by Ichikawa, Hoellwarth, Kraft and Hino, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the image display apparatus of Ichikawa, Hoellwarth, and Kraft to “obvious to try” to include the power light emitting diode and the battery charge light emitting diode are provided at a side surface of the casing, the light power light emitting diode and the battery charge light emitting diode protruding from the side surface of the casing, as suggested by Hino. The motivation for this is to provide a light source at available surfaces of a controller device to indicate status information of the controller device to a user.

As to claim 7, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 3 further comprising the electronic edge computing device according to claim 3, wherein:
the electronic edge computing device (Ichikawa: FIG. 2 the control unit 8) comprises a casing comprising a flat rectangular parallelepiped shape (Ichikawa: [0038], [0047], and FIG. 2) and the second operation buttons (Ichikawa: [0092] and FIG. 8 the power switch 830a and the image selector switch 830b: The operation section 830 is provided with a power switch 830a, image selector switch 830b and various operation switch of the HMD1. The image selector switch 830b corresponds to the image selection section of the present invention, and selects the image generated by the image generation section 802);
the second operation buttons are provided at a front surface of the casing (Ichikawa: [0038], [0047], and FIG. 2), except for the claim limitations of the power light emitting diode and the battery charge light emitting diode are provided in a side surface of the casing and the front surface of the casing, a part of the power light emitting diode and the battery charge light emitting diode exposed in the front surface.
However, Hino discloses a button disposed on a controller comprising an LED for indicating different statuses of the controller. Further, in one embodiment, Hino discloses the LED may be arranged at different positions on the controller ([0142], [0148], and FIG. 11).
Ichikawa, Hoellwarth, Kraft and Hino, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the image display apparatus of Ichikawa, Hoellwarth, and Kraft to “obvious to try” to include the power light emitting diode and the battery charge light emitting diode are provided in a side surface of the casing and the front surface of the casing, a part of the power light emitting diode and the battery charge light emitting diode exposed in the front surface, as suggested by Hino. The motivation for this is to provide a light source at available surfaces of a controller device to indicate status information of the controller device to a user.

As to claim 8, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 7 except for the claimed limitations of the electronic edge computing device according to claim 7, wherein a diameter of the power light emitting diode is equal to or greater than a half of a thickness measured from a top surface to a bottom surface of the casing.
However, Hino discloses a button disposed on a controller comprising an LED for indicating different statuses of the controller. Further, in one embodiment, Hino discloses the LED may be arranged at different positions on the controller ([0142], [0148], and FIG. 11).
Therefore, in view of teachings by Ichikawa, Hoellwarth, Kraft and Hino, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the image display apparatus of Ichikawa, Hoellwarth, and Kraft to “obvious to try” to include a diameter of the power light emitting diode is equal to or greater than a half of a thickness measured from a top surface to a bottom surface of the casing, Hino. The motivation for this is to provide a light source at available surfaces of a controller device to indicate status information of the controller device to a user.

As to claim 10, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 2 further comprising the electronic edge computing device according to claim 2, wherein the controller circuitry changes the color of the light emitted from the power light emitting diode and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode based at least in part on a state of a basic input/output system of the electronic edge computing device (Hino: [0142]: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power off, and blink while communication is carried out, [0143]-[0148], and FIG. 11).

As to claim 11, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 2 further comprising the electronic edge computing device according to claim 2, wherein:
the controller circuitry changes the color of the light emitted from the power light emitting diode and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode based at least in part on a state of an operating system of the electronic edge computing device (Hino: [0142]-[0148]: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power off, and blink while communication is carried out, [0143]-[0148], and FIG. 11).

As to claim 12, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 2 further comprising the electronic edge computing device according to claim 2, wherein:
the controller circuitry changes the color of the light emitted from the power light emitting diode and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode based at least in part on a state of sign-in of the electronic edge computing device (Hino: [0142]-[0148], and FIG. 11: the light emission control may be carried out on the game program side such that light of a different color is emitted for each game player. For example, a red light may indicate the first player, and a blue light may indicate the second player. In this case, the color of the light may be selected by a game program).

As to claim 13, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 2 further comprising the electronic edge computing device according to claim 2, wherein:
when at least one of the second operation buttons is operated (Kraft: Abstract, [0021]-[0026], and FIG. 1: The device shown in FIGS. 3A-3B also contain a set of controls 7 which can include video volume, brightness, program select, and other controls. If the storage device is separate such as that shown in FIG. 1, program select controls and menus can be placed on that device as well as on the head-piece (or they can reside entirely on the storage device)), the controller circuitry (Hino: FIG. 3 the controller device 2 having the control section 32) changes the color of the light emitted from the power light emitting diode and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode (Hino: [0142]: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power based on the second operation procedures comprising at least an operation of the at least one of the second operation buttons and a manner of the operation of the at least one of the second operation buttons (Hino: [0142]: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power off, and blink while communication is carried out, [0143]-[0148], and FIG. 11 and Kraft: Abstract, [0021]-[0026], and FIG. 1: The device shown in FIGS. 3A-3B also contain a set of controls 7 which can include video volume, brightness, program select, and other controls. If the storage device is separate such as that shown in FIG. 1, program select controls and menus can be placed on that device as well as on the head-piece (or they can reside entirely on the storage device)).

Claims 4-5, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Ichikawa – US 2007/0195012 A1) in view of Hoellwarth (Hoellwarth – US 2017/0187855 A1), Kraft (Kraft – US 2007/0237491 A1) and Hino et al. (Hino – US 2009/0075687 A1) and further in view of Teplin et al. (Teplin – US 2017/0105129 A1) and Weng (Weng – US 2013/0027194 A1).

As to claim 4, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 3 further comprising the electronic edge computing device according to claim 3, wherein:
the controller circuitry changes the color of the light emitted from the battery charge light emitting diode (Hino: [0051], [0120], and FIG. 3 the power supply section 37: it is preferable that the controller device 2, which can be driven using a battery, is maintained and switches the light emission mode of the battery charge light emitting diode between the continuous mode and the blink mode based at least in part on a remaining power of the battery (Hino: [0120]-[0121], [0142]-[0148], and FIG. 11: blue light may be emitted with respect to the full state of charge. A red light may be emitted with respect to state of charge less than a predetermined amount, and the light may blink when the amount of charge is reduced below the level requiring recharging), except for the claimed limitations of when the at least two of the second operation buttons are simultaneously operated.
However, it has been known in the art of control device to implement when the at least two of the second operation buttons are simultaneously operated, as suggested by Teplin and Weng, which discloses when the at least two of the second operation buttons (Teplin: [0190]-[0196, [0198] , and FIG. 18: a user may press and hold a third button for a preselected period of time, such as at least 4 seconds, to initiate a light engine non-volatile memory update. In response, the indicator 1820 may turn on green, indicating that it is waiting for the light engine to enter bootloader mode. The indicator 1820 may then start blinking green when transfer of new non-volatile memory values to the light engine begins) are simultaneously operated (Weng: Abstract, [0023], [0035], and FIG. 7: a specific key is pressed, or two or more specific keys of the remote controller 2 are simultaneously pressed to replace the special keys and perform the setup of mode 1 and mode 2).
Therefore, in view of teachings by Ichikawa, Hoellwarth, Kraft, Hino, Teplin and Weng, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the image display apparatus of Ichikawa, Hoellwarth, Kraft and Hino to include when the at least two of the second operation buttons are simultaneously operated, as suggested by Teplin and Weng. The motivation for this is to implement a known alternative method for providing inputs to a control device.

As to claim 5, Ichikawa, Hoellwarth, Kraft, Hino, Teplin and Weng disclose the limitations of claim 3 further comprising the electronic edge computing device according to claim 3, wherein when the at least three of the second operation buttons (Teplin: [0190]-[0196, [0198], and FIG. 18: a user may press and hold a third button for a preselected period of time, such as at least 4 seconds, to initiate a light engine non-volatile memory update. In response, the indicator 1820 may turn on green, indicating that it is waiting for the light engine to enter bootloader mode. The indicator 1820 may then start blinking green when transfer of new non-volatile memory values to the light engine begins) are simultaneously operated (Weng: Abstract, [0023], [0035], and FIG. 7: a specific key is pressed, or two or more specific keys of the remote controller 2 are simultaneously pressed to replace the special keys and perform the setup of mode 1 and mode 2), the controller circuitry controls a number of blinks or a number of emissions of the battery charge light emitting diode (Teplin: [0190]-[0196], [0198], and FIG. 18: In response to the indicator 1820 turning red, a user may resume the firmware update by properly pointing the control fob 1800 at the light engine and ensuring the control fob 1800 is close enough to the light engine, with nothing obscuring the line of sight. If communications cannot be re-established, the update will eventually time out and the indicator 1820 may rapidly blink 5 times red, indicating that the update is aborted. If communication is re-established, the indicator 1820 may start blinking green. After a successful firmware update, the indicator may rapidly blink 5 times green and then turn off) based at least in part on the remaining power of the battery (Hino: [0120]-[0121], [0142]-[0148], and FIG. 11: blue light may be emitted with and a connection state of the AC adaptor to the battery (Hino: [0051]: The power supply section 37 is constructed so as to comprise a rechargeable secondary battery. The power supply section 37 powers the respective sections when the controller device 2 is not wire connected to the center device 1. When the controller device 2 is wire connected to the center device 1, on the other hand, the power supply section 37 charges the buttery using charging power supplied via the wired connection section 31a; in this rejection, Examiner takes Official Notice that an electronic device is being charged via an Ac adaptor as a well-known in the art of electronic device).

As to claim 14, Ichikawa, Hoellwarth, Kraft, Hino, Teplin and Weng disclose the limitations of claim 13 further comprising the electronic edge computing device according to claim 13, wherein:
the electronic edge computing device further comprises a lock controller for locking or unlocking the second operation buttons (Hino: [0142]: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power off, and blink while communication is carried out, [0143]-[0148], and FIG. 11. In this rejection, Examiner interprets that locked/unlocked state of operation buttons as an operational status of an electronic device and Teplin: [0190]-[0196, [0198], and FIG. 18) when at least two of the second operation buttons are simultaneously operated (Weng: Abstract, [0023], [0035], and FIG. 7: a specific key is ;
the controller circuitry makes the power light emitting diode blink by a first number of blinks when the second operation buttons are locked by the lock controller, and makes the power light emitting diode blink by a second number of blinks when the second operation buttons are unlocked by the lock controller (Hino: [0142]: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power off, and blink while communication is carried out, [0143]-[0148], and FIG. 11. In this rejection, Examiner interprets that locked/unlocked state of operation buttons as an operational status of an electronic device and Teplin: [0190]-[0196, [0198], and FIG. 18).

As to claim 15, Ichikawa, Hoellwarth, Kraft, Hino, Teplin and Weng disclose the limitations of claim 14 further comprising the electronic edge computing device according to claim 14, wherein:
when the at least three of the second operation buttons are simultaneously operated for checking a locked state or an unlocked state of the second operation buttons (Weng: Abstract, [0023], [0035], and FIG. 7: a specific key is pressed, or two or more specific keys of the remote controller 2 are simultaneously pressed to replace the special keys and perform the setup of mode 1 and mode 2), the controller circuitry makes the power emitting diode blink by the first number of blinks when the locked state of the second operation buttons is checked and makes the power emitting diode blink by the second number of blinks when the unlocked state of the second operation buttons is checked (Hino: [0142], Teplin: [0190]-[0196, [0198], and FIG. 18 and Weng: Abstract, [0023], [0035], and FIG. 7).

As to claim 16, Ichikawa, Hoellwarth, Kraft, Hino, Teplin and Weng disclose the limitations of claim 13 further comprising the electronic edge computing device according to claim 13, wherein:
when the at least three of the second operation buttons (Teplin: [0190]-[0196, [0198], and FIG. 18) are simultaneously operated (Weng: Abstract, [0023], [0035], and FIG. 7: a specific key is pressed, or two or more specific keys of the remote controller 2 are simultaneously pressed to replace the special keys and perform the setup of mode 1 and mode 2), the controller circuitry controls a blink rate of the power light emitting diode in the blink mode (Teplin: FIG. 18 the LED indicator 1820) based at least in part on an update state of a basic input/output system or an operating system of the electronic edge computing device (Teplin: [0190]-[0196, [0198], and FIG. 18: In response to the indicator 1820 turning red, a user may resume the firmware update by properly pointing the control fob 1800 at the light engine and ensuring the control fob 1800 is close enough to the light engine, with nothing obscuring the line of sight. If communications cannot be re-established, the update will eventually time out and the indicator 1820 may rapidly blink 5 times red, indicating that the update is aborted. If communication is re-established, the indicator 1820 may start blinking green. After a successful firmware update, the indicator may rapidly blink 5 times green and then turn off).

As to claim 18, Ichikawa, Hoellwarth, Kraft, Hino, Teplin and Weng disclose the limitations of claim 13 further comprising  the electronic edge computing device according to claim 13, wherein:
when the at least two of the second operation buttons (Teplin: [0190]-[0196, [0198], and FIG. 18) are simultaneously operated (Weng: Abstract, [0023], [0035], and FIG. 7: a specific key is pressed, or two or more specific keys of the remote controller 2 are simultaneously pressed to replace the special keys and perform the setup of mode 1 and mode 2), the controller circuitry changes the electronic edge computing device to a power off state, a sleep state, or a hibernation state (Hino: [0120]-[0121] and FIG. 11: When a period of time in which the controller device 2 is not grasped exceeds a predetermine time threshold, the control section 32 sets a predetermined power saving mode (for example, a mode in which operation of the communication section 31 is suspended); and
the controller circuitry changes the color of the light emitted from the power light emitting diode and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode based at least in part on a state of the electronic edge computing device (Hino: [0120]-[0121], [0142]-[0148], and FIG. 11: different colors of light may emit (for example, yellow for radio connection and blue for wired connection). Also, the LED may be controlled so as not to emit any light with the power off, and blink while communication is carried out).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Ichikawa – US 2007/0195012 A1) in view of Hoellwarth (Hoellwarth – US 2017/0187855 A1), Kraft (Kraft – US 2007/0237491 A1) and Hino et al. (Hino – US 2009/0075687 A1) and further in view of Teplin et al. (Teplin – US 2017/0105129 A1).

As to claim 9, Ichikawa, Hoellwarth, Kraft and Hino disclose the limitations of claim 2 except for the claimed limitations of the electronic edge computing device according to claim 2, further includes an embedded controller with a firmware, and wherein:
the controller circuitry changes the color of the light emitted from the power light emitting diode and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode based at least in part on a state of the firmware of the embedded controller.
However, it has been known in the art of control device to implement an embedded controller with a firmware, and wherein: the controller circuitry changes the color of the light emitted from the power light emitting diode and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode based at least in part on a state of the firmware of the embedded controller, as suggested by Teplin, which discloses 
an embedded controller with a firmware (Teplin: FIG. 18 the CPU PIC 16F1829 1802 and the LED indicator 1820), and wherein:
the controller circuitry changes the color of the light emitted from the power light emitting diode (Teplin: FIG. 18 the LED indicator 1820) and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode based at least in part on a state of the firmware of the embedded controller (Teplin: [0190]-[0196], [0198], and FIG. 18: In response to the indicator 1820 turning red, a user may resume the firmware update by properly pointing the control fob 1800 at the light engine and ensuring the control fob 1800 is close enough to the light engine, with nothing obscuring the line of sight. If communications cannot be re-established, the update will eventually time out and the indicator 1820 may rapidly blink 5 times red, indicating that the update is aborted. If communication is re-established, the indicator 1820 may start blinking green. After a successful firmware update, the indicator may rapidly blink 5 times green and then turn off).
Therefore, in view of teachings by Ichikawa, Hoellwarth, Kraft, Hino, and Teplin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the image display apparatus of Ichikawa, Hoellwarth, Kraft and Hino to include an embedded controller with a firmware, and wherein: the controller circuitry changes the color of the light emitted from the power light emitting diode and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode based at least in part on a state of the firmware of the embedded controller, as suggested by Teplin. The motivation for this is to indicate a firmware update of a control device to a user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Ichikawa – US 2007/0195012 A1) in view of Hoellwarth (Hoellwarth – US 2017/0187855 A1), Kraft (Kraft – US 2007/0237491 A1), Hino et al. (Hino – US 2009/0075687 A1), Teplin et al. (Teplin – US 2017/0105129 A1) and Weng (Weng – US 2013/0027194 A1) and further in view of Alvarez et al. (Alvarez – US 2018/0032948 A1).

claim 17, Ichikawa, Hoellwarth, Kraft, Hino, Teplin and Weng disclose the limitations of claim 13 further comprising the electronic edge computing device according to claim 13, wherein:
when the at least three of the second operation buttons (Teplin: [0190]-[0196, [0198], and FIG. 18) are simultaneously operated (Weng: Abstract, [0023], [0035], and FIG. 7: a specific key is pressed, or two or more specific keys of the remote controller 2 are simultaneously pressed to replace the special keys and perform the setup of mode 1 and mode 2), the controller circuitry changes the color of the light emitted from the power light emitting diode and switches the light emission mode of the power light emitting diode between the continuous mode and the blink mode based at least in part on a connection state of the electronic edge computing device (Hino: [0142], Teplin: [0190]-[0196, [0198], and FIG. 18 and Weng: Abstract, [0023], [0035], and FIG. 7).
The combination of Ichikawa, Hoellwarth, Kraft, Hino, Teplin and Weng does not explicitly disclose the electronic edge computing device is connectable to an internet connection; and the controller controls the color of the light emitted from the light source and the light emission mode of the light source based at least in part on a connection state of the electronic edge computing device with the internet connection.
However, it has been known in the art of operation statuses of an electronic device to implement the electronic edge computing device is connectable to an internet connection; and the controller controls the color of the light emitted from the light source and the light emission mode of the light source based at least in part on a connection state of the electronic edge computing device with the internet connection, as suggested by Alvarez, which discloses the electronic edge computing device is connectable to an internet connection; and the controller controls the color of the light emitted from the light source and the light emission mode of the light source based at least in part on a connection state of the electronic edge computing device with the internet connection (Alvarez: Abstract, [0079]-[0080], FIG. 1 and FIG. 3).
Therefore, in view of teachings by Ichikawa, Hoellwarth, Kraft, Hino, Teplin, Weng and Alvarez, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the image display apparatus of Ichikawa, Hoellwarth, Kraft, Hino, Teplin and Weng to include the electronic edge computing device is connectable to an internet connection; and the controller controls the color of the light emitted from the light source and the light emission mode of the light source based at least in part on a connection state of the electronic edge computing device with the internet connection, as suggested by Alvarez. The motivation for this is to allow a user selectively disable/enable operational buttons of an electronic device.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hardi, US 2018/0048750 A1, discloses audio/video wearable computer system with integrated projector.
Tusi et al., US 2020/0162140 A1, discloses systems and methods for maintaining directional wireless links of moti7le devices.
Goodine et al., US 2020/0112828 A1, discloses systems and methods for real time services provision to a wearable computing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684